Citation Nr: 1443579	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  11-18 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right hand disability.

2.  Entitlement to service connection for a respiratory disability, to include asthma.

3.  Entitlement to service connection for gout.

4.  Entitlement to service connection for hypertension. 

5.  Entitlement to service connection for a lumbar spine disability, to include bone spurs and/or rheumatoid arthritis.

6.  Entitlement to service connection for a cervical spine disability, to include bone spurs.

7.  Entitlement to service connection for a bilateral knee disability, to include rheumatoid arthritis.

8.  Entitlement to service connection for a left hand disability.

9.  Entitlement to service connection for vision loss. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to February 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In September 2012, the Veteran presented sworn testimony during a video conference hearing in Waco, Texas, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.

The Veteran has submitted several treatment records relating to his left wrist and appears to be claiming that he has a left wrist disability as a result of his military service.  The issue of entitlement to service connection for a left wrist disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for the left hand, lumbar spine, cervical spine, bilateral knees, vision loss, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  A preponderance of the evidence fails to establish that the Veteran currently has a right hand disorder or at any time during the appeal period.

2.  A chronic respiratory disorder was not shown in service; and, the preponderance of the evidence fails to establish that Veteran's current asthma is the result of a disease or injury during his active duty service 

3.  Gout was not shown in service or until several years thereafter; and, the preponderance of the evidence fails to establish that Veteran's current gout is the result of a disease or injury during his active duty service.


CONCLUSIONS OF LAW

1.  A right hand disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  A respiratory disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

3.  Gout was not incurred in or aggravated by active military service nor may it be presumed to be related to that service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2013).

With regard to the claims decided herein, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  An October 2009 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Dingess v. Nicholson, 19 Vet. App. 473 (2006)Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's VA treatment records and service treatment records have been associated with the claims file.  Identified private treatment records have been obtained to the extent possible.  

An examination addressing these claims decided herein was not provided.  However, VA is not required to provide a VA medical examination as a matter of course in virtually every veteran's disability case.  See Waters v. Shinseki 601 F.3d 1274, 1278 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  Indeed, the language of the regulation is clear and unambiguous - there must be evidence of a current disability and the evidence must establish that the veteran suffered an event, injury or disease in service.  38 C.F.R. § 3.159(c)(4)(i)(B) (2013); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

In this case, there is no evidence of a right hand disability, nor does the Veteran claim such.  See BVA hearing transcript, September 2012.  There is also no evidence establishing in-service complaints of asthma (the Veteran's only diagnosed respiratory disorder) or gout.  He only attributes his asthma to having lost his breath in a documented MVA.  With regard to the gout claim specifically, the Veteran claims that it is a result of injuries sustained in an in-service motor vehicle accident (MVA).  However, the only evidence to suggest such a connection is the Veteran's conclusory lay statement.  This is not sufficient to trigger VA's duty to obtain an examination and medical opinion.  See Waters, supra.  He does not argue that the gout had its onset in service.  38 C.F.R. § 3.159(c)(4) does not require that VA provide a medical examination for any of these claims.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2013).  

Right Hand

A review of the medical evidence of record fails to establish a diagnosis of a right hand disorder at any time during the appeal period or proximate thereto.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).   The Veteran even testified at his September 2012 Board hearing that he did not have a right hand disability and that he only intended to claim service connection for a left hand disability.  As discussed above, in light of the Veteran's denial of such a disability and the lack of medical evidence suggesting a disability or even symptoms relating to the right hand, the Board finds that a VA examination is not necessary to confirm the lack of diagnosis.  

As the Veteran does not have a diagnosed right hand disability, the first element of Shedden/Caluza is not met and the claim for service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Respiratory

The Veteran's VA treatment records show that he has been diagnosed with asthma.  See VA treatment records, March 2009, March 2013.  Significantly, this is the only respiratory disorder that the Veteran has complained of, been diagnosed with, or been treated for.  The presence of a current disability is not sufficient to warrant service connection.  There must also be evidence of an in-service disease or injury and a medical nexus between the current disability and the in-service disease or injury.  See Shedden, supra; Caluza, supra.  

A review of the Veteran's service treatment records does not reveal that he was treated for or diagnosed with asthma or difficulty breathing during his military service, nor does he claim such.  Rather, he claims that he injured his chest in an MVA in service that caused shortness of breath.  Although the service treatment records do corroborate that the Veteran was in an MVA, they fail to note any chest injuries.  His service treatment records are sufficiently detailed with respect to the MVA and the injuries incurred at that time.  The fact that the Veteran made no mention of a chest injury or shortness of breath weighs against the credibility of his current assertions.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  See also, AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present);

More significantly, however, is the fact that the Veteran does not have any current respiratory diagnoses or symptoms that have been attributed to a traumatic cause.  Rather, as noted above, his only respiratory complaints and diagnosis are related to asthma, which he testified was not diagnosed until the 1980s.  He has not presented any evidence or argument that asthma is related to trauma either generally or in his case, other than his own lay statements.  The only medical evidence to suggest an etiology for his asthma is a March 2013 VA treatment record that notes that his asthma appears to be exercise-induced based on history.  

Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making a definitive clinical determination of the etiology of the Veteran's gout based on knowledge of respiratory medicine and the causes and development of asthma.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran can describe that he experienced a chest injury in service (which is not necessarily credible) and shortness of breath, he is not able to provide competent evidence as to the etiology of his asthma.  Providing such an opinion requires medical expertise in the cause and symptoms of and any interaction between traumatic injuries and asthma.  The Veteran has no such expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also 38 C.F.R. § 3.159 (a)(1) (2013).  

In sum, there is no evidence of a current respiratory diagnosis other than asthma, no in-service evidence of asthma, and no evidence linking the Veteran's reported in-service traumatic chest injury to his current asthma.  The Board finds that the claim of entitlement to service connection for a respiratory disability must also be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz, supra.

Gout

The Veteran's VA treatment records show that he has been diagnosed with gout.  See VA examination report, November 2010.  He has gout in his left great tow, right foot, and elbows.  However, a review of the Veteran's service treatment records does not reveal that he was treated for gout at any time during his military service, nor does he suggest such.  Rather, he argues that his gout was caused by his arthritis from injuries sustained in an in-service MVA.  See BVA hearing transcript, September 2012.  Even if the Board were to accept the Veteran's in-service MVA as an in-service event for service connection purposes, this is not sufficient to warrant service connection.  There still must be competent medical evidence of a nexus between the Veteran's in-service MVA and his current gout.  See Shedden, supra; Caluza, supra.

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's in-service MVA and his current gout.  None of his VA or private treatment records reference the MVA or resulting injuries or link it to his gout.  The Veteran himself has also not complained of continuous gout symptoms since service.  Notably, at his September 2012 Board hearing, the Veteran testified that he first experienced gout in the 1980s, many years after separation.  Such would rule-out a finding of service connection on a presumptive basis or based on continuity of symptomatology.

Further the Board notes that, although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making a definitive clinical determination of the etiology of the Veteran's gout based on knowledge of orthopedic medicine and the effects of osteoarthritis on the future development of gout.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran can describe what he experiences (in this case, foot pain), he is not able to provide competent evidence as to the etiology of his gout diagnosis.  Providing such an opinion requires medical expertise in the cause and symptoms of and any interaction between traumatic injuries or arthritis and gout.  The Veteran has no such expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also 38 C.F.R. § 3.159 (a)(1) (2013).  

Accordingly, the Board finds that the claim of entitlement to service connection for gout must also be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz, supra.




ORDER

Entitlement to service connection for a right hand disability is denied.

Entitlement to service connection for a respiratory disability is denied.

Entitlement to service connection for gout is denied.


REMAND

With regard to the Veteran's hypertension claim, he has been diagnosed with hypertension and a review of his service treatment records shows a blood pressure reading of 120/90.  See General Physical Examination, April 1971.  In light of his current diagnosis and single in-service elevated diastolic blood pressure reading, the issue must be remanded for a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the Veteran's lumbar spine claim, he was afforded a VA examination to address any possible relationship between his lumbar spine disability and his service-connected thoracic spine disability.  However, he was not afforded an opinion on whether his lumbar spine disability was directly related to his in-service MVA based on the complaints of low back pain in service.  See service treatment record, January 1973.  This issue must also be remanded for a new VA examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

With regard to the Veteran's remaining claims (cervical spine, bilateral knee, left hand, and vision loss), he claims that these are the result of his in-service MVA.  Although the service treatment records do not note neck, right knee, left hand, or vision problems, which does raise some question on the credibility of his present assertions, he did complain of left knee pain and suffered a concussion.  He is also service connected for the residuals a fracture of the left femur, right shoulder strain, and strain of the thoracic spine.  These injuries and complaints suffice for a in-service event and warrant a VA examination and opinion.  See McLendon, supra.

Finally, as the case is being remanded, the Board will take the opportunity to obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of all outstanding VA treatment records from the Dallas VA Medical Center, and any other VA facility identified by the Veteran, should be obtained and added to the claims folder.  All attempts to obtain these records must be documented in the claims file.

2.  Thereafter, schedule the Veteran for a VA examinations with an appropriate examiners to address his hypertension, lumbar spine, cervical spine, bilateral knees, left hand, and vision complaints.  The examiners must review pertinent documents in the Veteran's claims file.  This must be noted in the opinion report.

The examiners should identify any disorders of the lumbar spine, cervical spine, bilateral knees, left hand, and eyes, to include any that may have resolved during the appeals period.  For each identified disorder, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that such disability was incurred in or aggravated by active service or duty service, including the in-service MVA..  

For any disability found not to be related to service, the examiner should state whether it is as likely as not that the disability was caused or aggravated (made worse) by a service-connected disability.  

The examiner should specifically address the in-service left knee and post-concussion complaints and April 1971 blood pressure reading of 120/90, as well as the Veteran's lay assertions of having experienced left hand lacerations and glass in the left eye as a result of his in-service MVA. 

A rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions, the Veteran's claims for service connection for hypertension, a lumbar spine disability, a cervical spine disability, a bilateral knee disability, a left hand disability, and vision loss should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).







These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


